DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2021 and 01/24/2022 been considered by the examiner.
Election/Restriction/Rejoinder
Claims 33-44 and 54-57 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 45-47 and 49, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/25/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Statement of Reasons for Allowable
Claims 33-47, 49 and 54-57 are allowed. The following is an examiner’s statement of reasons for allowance:

The closest prior art of record - Pursell et al. (US Patent Publication No. 2012/0090366 A1) – is directed to a controlled release fertilizer with biopolymer coatings [Abstract] comprising:
a fertilizer granule [Paragraph 0007];
a coating disposed on a surface of the fertilizer granule, wherein the coating comprises a biologically degradable polymer [Paragraph 0007]; and
a sealant, comprising wax [Paragraph 0013] in an amount from 0.5 to 2 wt.% [Paragraph 0015].

Pursell’s coating comprises a modified polylactic acid coating [Paragraph 0012] but does not explicitly disclose a coating comprising a second polymer comprising poly(butylene terephthalate adipate). The Siegenthaler et al. reference describes a poly(butylene terephthalate adipate)-modified (e.g. Ecoflex) PLA biodegradable polymer Ecovio®. Applicant’s arguments (Pg. 8), filed 11/11/2021, with respect to the teachings of the Siegenthaler reference have been fully considered and are persuasive. Siegenthaler does not teach or suggest polymers can be used in coating on a fertilizer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         March 15, 2022